May 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   JOE GUADALUPE VASQUEZ AND MARIA GUADALUPE VASQUEZ,
                        Appellants

NO. 14-12-00117-CV                          V.

      AMALIA PUGA, EDGAR PUGA, JUAN TAPIA, STATE BOND &
                    MORTGAGE CO., Appellees
                ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on December 14, 2011. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Joe Guadalupe Vasquez and Maria Guadalupe Vasquez.


      We further order this decision certified below for observance.